OPINION
DICE, Commissioner.
This is an original application for writ of habeas corpus, wherein petitioner seeks his discharge from custody of the sheriff of Hidalgo County.
Said application was ordered filed by this court on October 21, 1966, and set for submission on the question of whether relief should be granted.
In a motion signed and sworn to by petitioner, he requests that he be allowed to withdraw the application and that no further action be taken thereon.
The motion is granted, and it is so ordered.
Opinion approved by the court.